Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered February 17, 1993, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of the branch of the defendant’s omnibus motion which was to suppress identification testimony.
*497Ordered that the judgment is affirmed.
On November 20, 1991, an undercover police officer purchased illegal drugs from the defendant and, within two hours of the sale, identified him from a single photograph. The County Court properly denied the branch of the defendant’s omnibus motion which was for a Wade hearing because the single-photograph identification was merely confirmatory (see, People v Bellamy, 215 AD2d 572; People v Montgomery, 213 AD2d 563; see also, People v Wharton, 74 NY2d 921, 922-923; People v Lane, 185 AD2d 282, 283-284).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Sullivan, J. P., Miller, Thompson and Joy, JJ., concur.